DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement from August 2, 2021 has been received.

Specification
	The specification objections are withdrawn.
	The abstract may need to be revised, in light of the amendments.

Claim Objections
Claim 9 is objected to because of the following informalities:
“characterized in that in the single-use hose system includes a plurality of sensors and an automation unit” is worded awkwardly. One potential way to amend this claim would be “characterized in that the single-use hose system includes a plurality of sensors and an automation unit”.
Appropriate correction is required.

Claim Interpretation
The assumption that the Examiner made that a “single-use” component implies a plastic component is withdrawn.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
An “automation unit” in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation:
An “automation unit” of claim 9
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “automation unit” does not have an accompanying written description that discloses the structure of the control system, nor is an algorithm disclosed for the control system.
The “automation unit” of claim 9 lacks written description, as required by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the hardware, software, or algorithms used to control the claimed invention are not described. The specification must contain a written description of the invention in full, clear, concise, and exact terms as to enable any person skilled in the art to make and use the invention.
The “automation unit” of claim 9 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, since the hardware, software, or algorithms controlling the “automation unit” are not distinctly claimed. Therefore, the term “automation unit” is indefinite.
Therefore, claim 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as lacking written description and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite.

The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “transportable” of claim 4 is withdrawn.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the term “unstable chemical components” of claim 6 is withdrawn.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “unstable chemical components” of claim 6 is withdrawn.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “additives” of claims 1 and 5 is withdrawn.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “mixing systems” is withdrawn, in light of the amendment of claim 2 which recites “a static mixer”.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “large” is withdrawn, in light of the amendment of claim 1 which recites the terms “production” and “commercial”, as well as Applicant arguments regarding the difference between commercial-scale and laboratory-scale reactors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laustsen (WO 2015/075070) in view of DiSorbo (US 5,474,931), Reif (US 20110058447), and Matthiesen (US 2012/0298891). 
claim 1, Laustsen discloses a method (claim 7) for providing a production amount (page 6, lines 28-30) of cell culture medium (page 6, lines 1-10) for a commercial reactor system (page 4, lines 30-32) by using single-use components (page 6, line 4), comprising a sequence of steps as follows:
b) filling second single-use (page 6, line 4) containers (Fig. 1, element 1) with the concentrated media stock solution (page 6, lines 5-9),
c) transporting (through Fig. 1, element 4, “inline medium dilution system”) the second single-use (page 6, line 4) containers (Fig. 1, element 1) filled with the media stock solution (page 6, lines 5-9) to the reactor system (Fig. 1, element 5 “cell culture vessel”), 
e) processing the media stock solution (page 6, lines 5-9) by supplying additional ultrapure water (page 7, lines 31-32 and page 8, line 13; or, Fig. 1, element 3 arrow directed to element 4) and/or additives (page 13, lines 33-38 to page 14, lines 1-13), and 
f) supplying the processed media stock solution (page 6, lines 5-9) into the reactor system (Fig. 1, element 4’s arrow to element 5 “cell culture vessel”), and
a hose system (page 7, lines 31-32, “tubes or pipes”).
Laustsen does not disclose: 
preparing a concentrated media stock solution, 
filling the concentrated media stock solution into first single-use containers,
preparing the media stock solution in the first single-use containers by supplying ultrapure water and/or additives, and,
aseptically connecting the second single-use containers to the reactor system by means of a single-use hose system.

In the analogous art of using medium concentrates to improve bioreactor productivity, it would have been obvious to one skilled in the art before the effective filing date to modify method of Laustsen with the concentrated media stock solution preparation step of DiSorbo in order to make the concentrated media in-house without relying on external suppliers or other pre-made media.
Although Laustsen discloses single-use containers, the Examiner would like to make it clear that such technology has been regularly used in biotechnological operations. Regarding the phrase “single-use containers”, Reif discloses that plastic (paragraph [0004]) single-use containers have been used in the process of mixing media (paragraph [0005]). In the analogous art of mixing systems in biotechnology, it would have been obvious to one skilled in the art before the effective filing date to modify the containers of modified Laustsen with the single-use container of Reif, in order to supply a container in a sterile state so that complex cleaning procedures and validations of pre-use are not needed (Reif, paragraph [0004]). In addition, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
In addition, regarding the limitation “first single-use containers” and “second single-use containers”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
arguendo that a single-use hose system is not disclosed in modified Laustsen, Matthiesen discloses a single-use hose system (paragraph [0002], “single-use tubes”). In the analogous art of tube constriction valves used in the pharmaceutical industry, it would have been obvious to one skilled in the art before the effective filing date to modify the hose system of modified Laustsen with the single-use hose system of Matthiesen in order to save on cleaning costs and guarantee sterility (paragraph [0004]). The term “sterility” in Matthiesen implies “aseptically” in the instant claims; in either case, the bioreactor is to remain free from contamination. As to the remainder of 4), the second single-use containers and the reactor system are already disclosed above in modified Laustsen.
Regarding claim 3, Laustsen discloses that in step a) the concentrated media stock solution (page 6, lines 5-9) has a concentration of 5:1 (page 8, lines 29-30) or higher (page 8, lines 29-30).
Regarding claim 4, Laustsen discloses that in step b) transportable single-use containers (page 6, line 4) are filled with the concentrated media stock solution (page 6, lines 4-5) wherein the transportable single-use containers (page 6, line 4) each having a volume of 1 L to 500 L (page 6, lines 28-30).
	Assuming arguendo, that the containers of Laustsen are not transportable, it would have been obvious to one skilled in the art before the effective filing date to modify the concentrated media stock solution single-use containers of Laustsen to be transportable in order to easily move them in and out of rooms or spaces, such as a refrigerated space (Laustsen, page 6, lines 32-33).
claim 6, Laustsen discloses that in step e) the additives include unstable chemical components (page 14, lines 7-8) that are supplied to the media stock solution (page 6, lines 4-5).
Regarding claim 9, Laustsen discloses that the single-use hose system (see claim 1 rejection) includes a plurality of sensors (page 9, lines 19-22) and an automation unit (page 9, lines 21-22), the automation unit (page 9, lines 21-22) receiving sensor data (inherent that sensors would give sensor data) from the sensors (page 9, lines 19-22) and, based on the sensor data (inherent that sensors give sensor data), and metering (pg. 9, line 20, “mass flow meters”) the flows in the system.
Laustsen does not disclose at least one of metering the ultrapure water and/or the additives in step e) or metering the supply of the processed media stock solution into the reactor system in step f).
However, since Laustsen discloses that the flows in the system are monitored (pg. 8, lines 16-24), and the flows in the system are related to ultrapure water or buffer (pg. 8, lines 6-14), additives (page 13, lines 33-38 to page 14, lines 1-13), or media (pg. 8, lines 16-24 “total blend flow rate”), it would have been obvious to one skilled in the art before the effective filing date to modify the system of Laustsen with duplicative flow sensors in order to measure each of the flows in the system, including that of the ultrapure water and/or the additives or the supply of the processed media stock solution into the reactor system.
	Regarding the limitation “that in the single-hose system includes a plurality of sensors”, it would have been obvious to one skilled in the art before the effective filing date to modify the position of the sensors to be in the single-hose system in order to receive data on and allow for 
	Regarding claim 20, Laustsen discloses the reactor system has an operating volume of at least 2000 L (page 5, lines 36-38).
	Assuming arguendo that Laustsen’s disclosure is insufficient for disclosure of the reactor system having an operating volume of 2,000 to 50,000 liters, absent unexpected results, changes in the proportion or sizes of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Laustsen (WO 2015/075070) in view of DiSorbo (US 5,474,931), Reif (US 20110058447), and Matthiesen (US 2012/0298891) as applied to claim 1 above, further in view of Bellafiore (US 8,271,139).
Regarding claim 2, Laustsen discloses the concentrated media stock solution (page 6, lines 5-9) and/or to a reactor volume (page 5, lines 36-38).
Laustsen does not disclose a volume of a static mixer (page 8, lines 36-37).
Bellafiore discloses a static mixer (col. 5, lines 19-27), and it is inherent that a static mixer would have a volume.
	In the analogous art of mixing multiple liquids, it would have been obvious to one skilled in the art before the effective filing date to modify the single-use hose system of Laustsen with the static mixer of Bellafiore in order to be able to mix the liquids together without actively moving parts that would require additional maintenance.

Regarding claim 7, Laustsen discloses that the single-use hose system (see claim 1 rejection) which dilutes the media stock solution (page 7, line 36).
	Laustsen does not disclose a static mixer.
	Bellafiore discloses a static mixer (col. 5, lines 19-27).
	In the analogous art of mixing multiple liquids, it would have been obvious to one skilled in the art before the effective filing date to modify the single-use hose system of modified Laustsen with the static mixer of Bellafiore in order to be able to mix the liquids together without actively moving parts that would require additional maintenance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laustsen (WO 2015/075070) in view of DiSorbo (US 5,474,931), Reif (US 20110058447), and Matthiesen (US 2012/0298891) as applied to claim 1 above, further in view of Sartorius (“Your Guide to Upstream Processing Solutions From Research to Production”).
	Regarding claim 8, Laustsen discloses the media stock solution (page 6, lines 4-5).
	Regarding the limitation “that the media stock solution is sterile-filtered before step f)”, it would have been obvious to one skilled in the art before the effective filing date that the bioreactor would be kept sterile and supplied sterile media. Further motivations for a sterile 
	Assuming arguendo, that the sterile-filtered media is not obvious, Sartorius describes sterile-filtration (page 26).
	In the analogous art of preparing sterile media, it would have been obvious to one skilled in the art before the effective filing date to modify the method of Laustsen with the sterile filtration of Sartorius in order to have a media that has no bacterial contamination when it is pumped into the bioreactor.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubiak (US 6,004,025) – This invention is an apparatus for continuous, online preparation of cell culture medium from selected subgroups of medium concentrates.
Kubiak (US 6,227,695) – This invention is a method for continuous, online preparation of cell culture medium from selected subgroups of medium concentrates.
Labarge (US 2017/0058244) – This invention is a method of rehydrating a dry medium and mixing a liquid medium.
Jornitz (US 2014/0041752) – This invention is a method for preparing mixtures of pharmaceuticals and biopharmaceuticals by feeding a fluid to the mixture, with filtration.
Baumfalk (US 2007/0159920) – This invention is a disposable container for the mixing of media with sensors taking readings.
Jayme (“Use of Medium Concentrates to Improve Bioreactor Productivity”) – This invention is related to the Kubiak patents above, and is disclosed in the Information Disclosure Statement.

Response to Arguments
Applicant’s arguments filed on August 2, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.
Regarding the “automation unit”, the automation unit itself is not described with structure in the specification, leading to a 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection. The Examiner thinks based on the drawing, that the automation unit comprises a computer; however, even if the automation unit were assumed to comprise a computer, the software, algorithms, or additional structures that may be needed, such as computer-controlled valves, pumps, flow meters, etc., comprising the automation unit are not described in the specification either, so it is unknown as to how this part of the invention functions. In all, the drawings and written description of the automation unit are indefinite, yielding a 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph rejection.
	Regarding the phrase “aseptically”, a cell culture media system would need to provide reagents to the cell culture reactor. This process should be done in an aseptic manner, otherwise the reactor could become contaminated. Since Matthiesen discloses disposable tubing and the sterility that accompanies such tubing, Matthiesen discloses this limitation. Also, Laustsen specifically encourages sterility using filters and ultrafiltration technology (Laustsen, pg. 11, lines 16-21). Also in claim 8, the reference Sartorius includes sterile filtration of the media stock solution (Sartorius, pg. 26). 

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799